Appeal by defendant from a judgment of the Supreme Court, Queens County (Tsoucalas, J.), rendered September 5,1978, convicting him of robbery in the first degree (two counts) and criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The facts have been considered and are determined to have been established. The Trial Justice’s charge regarding defendant’s alibi defense essentially follows the language that we have repeatedly held to constitute reversible error. (See People v Bauer, 83 AD2d 869, and the cases cited therein.) Inasmuch as a new trial is mandated, we note that under the circumstances of this case, Police Officer Esty’s testimony that Ettora Romano had identified defendant constituted inadmissible hearsay and should have been excluded. (See People v Trowbridge, 305 NY 471, 477.) Mangano, J. P., O’Connor, Weinstein and Bracken, JJ., concur.